Title: Hugh Holmes to Thomas Jefferson, 10 July 1814
From: Holmes, Hugh
To: Jefferson, Thomas


          Dear Sir  Winchr July 10th 1814
          Yesterday your Cloth was received from the Factory and is this day forwarded to the care of Judge Stuart  of Staunton—some who have examined it, think that the finishing is equal to any american Manufacture and but little
			 inferior to that of the English—I confess that I am disappointed, it does not feel
			 soft enough to my touch; which may probably arise from being too often shorn—it was first dyed a blue; but not succeeding in his expectation
			 the Manufacturer  changed it to a black—the workmen say that broad Cloths such as yours will require 2 ℔ of Merino wool (washed) to the yard—if so the 10 yds now sent have consumed the 39 lb of unwashed wool
          I have not reced the bill of charges but from some hints dropped I presume it will cost more than our estimate—he sells such Cloth as yours at $10—when I have Shall have the pleasure of seeing you at Monticello in September we can arrange the expences—
          Your friend & sevtHh Holmes
         